Citation Nr: 1519879	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  12-17 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to January 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran's obstructive sleep apnea is reasonably shown to have had its inception in service.  


CONCLUSION OF LAW

Service connection for obstructive sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA redefined VA's duties to notify and assist a VA claimant in the development of a claim.  It applies in the instant case.  However, as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records are silent regarding sleep apnea.

A sleep study was performed at a private facility in February 2010.  The impression was moderate obstructive sleep apnea.  When seen the next month, it was reported the Veteran complained of snoring, excessive daytime sleepiness and fatigue.

Of record are statements from the Veteran's spouse, mother and sister.  His spouse noted that when they first married, the Veteran did not snore at all, but his snoring became a little louder each year.  His sister, who stated she is a health care professional, wrote that she noticed the Veteran's snoring was getting louder and more disruptive during visits from 2005 to 2008.  She added he was slow to wake up, and that he complained of being "so tired."  The Veteran's mother stated that she recalled him snoring louder than ever during a visit to Alaska in 2001.

In April 2015, P. D. Morton, D.O., stated that he met with the Veteran that month to discuss his history of sleep apnea.  He reviewed documents the Veteran brought, to include the statements from his relatives summarized above.  Dr. Morton commented that the Veteran showed the most common symptoms of sleep paean, and he believed the Veteran had it while in service.  He opined that the onset of the Veteran's sleep apnea most likely occurred between 1996 and 2000.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

The Board acknowledges that the service treatment records are silent for complaints associated with sleep apnea.  The record indicates that sleep apnea was documented in February 2010, about 13 months following his retirement from service.  His wife, mother and sister have stated that he snored and was tired all the time during service.  The Veteran provided credible testimony regarding his symptoms in service at his March 2015 hearing before the undersigned.  Dr. Morton reviewed such statements, and concluded that the Veteran's obstructive sleep apnea had its onset in service.  In the absence of evidence to the contrary, the Board concludes that service connection for obstructive sleep apnea is warranted.  


ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


